DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           YENDE FRANCIS,
                              Appellant,

                                     v.

                          IAN ZEEK PARETS,
                               Appellee.

                               No. 4D22-1148

                          [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE22-
002295.

   Yende Francis, Southwest Ranches, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.